414 S.E.2d 619 (1992)
Glen Wayne MILES, Appellant,
v.
COMMONWEALTH of Virginia, Appellee.
Record No. 0784-90-2.
Court of Appeals of Virginia.
March 10, 1992.
Roger L. Gregory, Richmond (Wilder & Gregory, on brief), for appellant.
Eugene Murphy, Asst. Atty. Gen. (Mary Sue Terry, Atty. Gen., on brief), for appellee.
Before KOONTZ, C.J., and BAKER, BARROW, BENTON, COLEMAN, DUFF, MOON, WILLIS, ELDER and BRAY, JJ.

UPON REHEARING EN BANC
In Miles v. Commonwealth, 13 Va.App. 64, 408 S.E.2d 602 (1991), a majority of a panel of the Court affirmed the judgment of the trial court. Miles' petition for rehearing en banc was granted and heard on January 21, 1992. For the reasons stated in the panel's majority opinion, the judgment of the trial court is affirmed. Accordingly, the stay of this Court's September 10, 1991 mandate is lifted and its directives are reinstated.
Judge Benton would reverse the judgment of the trial court for the reasons stated in the dissenting opinion of the original panel decision. Id. at 72, 408 S.E.2d at 607-09.
This order shall be published and certified to the trial court.